PER CURIAM.
We find no merit in any of the points raised by appellant in the main appeal, therefore, the orders of the trial court are affirmed as to those issues.
As to the points on the cross appeal, we also affirm as to the first two points raised. However, we reverse and remand as to the trial court’s failure to award costs in connection with the removal proceedings. In the court’s order of February 19, 1986, the court clearly found entitlement to legal fees and costs in paragraph 6 and reserved jurisdiction to determine the amounts thereof. It was thus error for the court to subsequently deny those costs in its order of November 12, 1986.
The cause is reversed and remanded for proceedings consistent herewith.
DELL, POLEN and GARRETT, JJ., concur.